                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH C:AROLINA
                                SOUTHERN DIVISION
                                 No. 7:17-CV-00139-D

LEATHA SMITH,                                  )
                                               )
                       Plaintiff,              )
                                               )
                       v.                      )       ORDERFORPAYMENTOFATTORNEY
                                               )       FEES UNDER THE
NANCY A BERRYHILL,                             )       EQUAL ACCESS TO WSTICE ACT
Acting Commissioner of                         )
Social Security,                               )
                                               )
                       Defendant.              )
-----------,-----)


       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $2,850.00 in attorney's fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiffs counsel, H.

Clifton Hester, and mailed to his office at P.O. Box 130, Elizabethtown, North Carolina 28337,

in accordance with Plaintiffs assignment to her attorney of her right to payment of attorney's

fees under the Equal Access to Justice Act.

        SO ORDERED. This            1.0    day ofNovember, 2018.
